Citation Nr: 1621556	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to May 18, 2006, for service connection for depression.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.  This matter comes before the Board of Veterans' Appeals Board on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran first filed what can reasonably be construed as claim for service connection for an anxiety disorder on January 10, 2005.


CONCLUSION OF LAW

The criteria for an effective date of January 10, 2005, for the award of service connection for depression, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, the effective date for an award based on an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The Veteran asserts that he is entitled to an effective date prior to May 18, 2006 for the award of service connection for depression, which was granted as secondary to service-connected non-Hodgkin's lymphoma.  He contends that the effective date should be dated to the date of receipt of his claim for non-Hodgkin's lymphoma.  

In January 2005, the Veteran submitted a claim for non-Hodgkin's lymphoma.  He stated that this disability began in June 2001.  He further stated that he would be willing to attend any examination deemed necessary by the RO.  Attached to his claim was a list of the Veteran's treating physicians.  

In May 2005, the Veteran submitted a February 2005 treatment note from Dr. D. S. in which the Veteran was shown to have anxiety and depression.  

In May 2005, the Veteran submitted medical records to include a September 2003 treatment note from Dr. B. B., in which it was noted that the Veteran had depression, which "seems to be stemming from his medical problems as well as the recent death of his mother."  At his November 2011 VA examination, the VA examiner stated that the Veteran had depression prior to his diagnosis of non-Hodgkin's lymphoma.  

A May 2006 rating decision granted depression and peripheral neuropathy as secondary to non-Hodgkin's lymphoma, effective December 18, 2006.  In September 2014, the RO found that an earlier effective date of January 2005 should be granted based on clear and unmistakable error for peripheral neuropathy based on a finding that the Veteran indicated that he had a neurological disorder at the time of his non-Hodgkin's lymphoma.  

As noted above, VA is required to identify and act on informal claims for benefits.  The Board finds significant the fact that, at the time of his January 2005 claim for service connection for non-Hodgkin's lymphoma, the Veteran made clear that he was willing to attend any VA examinations necessary for non-Hodgkin's lymphoma and provided the names and addresses of multiple physicians for a variety of disorders, presumably related to his non-Hodgkin's lymphoma, to include the contact information for Dr. B. B. and Dr. D. S., both who discussed the Veteran's depression in their treatment notes.  As such, the Board finds that the Veteran made an informal claim for additional disorders which were related to his non-Hodgkin's lymphoma, to include his depression.  Such is supported by the submission of treatment notes in May 2005, which noted depression, as well as his 2006 formal claim for depression.  As such, an effective date of January 10, 2005, for the award of service connection for depression, the date in which the Veteran's claim for non-Hodgkin's lymphoma was received by the RO, is warranted.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.


ORDER

An effective date of January 10, 2005, for the award of entitlement to service connection for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


